ORDER
JOHN H. PRATT, District Judge.
Upon consideration of defendant’s motion to dismiss or for summary judgment, plaintiff’s opposition thereto and the entire record herein, and it appearing that the plaintiff at the time of the accident on January 16, 1984 was driving his taxicab and that taxi cabs, with certain exceptions not here relevant, are exempt from the provisions of the D.C. Compulsory-No-Fault Motor Vehicle Insurance Act of 1982, D.C.Code § 35-2111(e), it is by the court this 3rd day of January, 1985.
ORDERED that defendant’s motion to dismiss be and the same hereby is denied.*

 On December 7, 1984 Judge Gasch of this court held invalid the $5,000 threshold as a prerequisite for filing suit. Dimond, et al. v. District of Columbia, et al., Civil Action No. 83-1938 (D.D.C.1984).